Citation Nr: 0319285	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for shell fragment wound to the right 
(minor) forearm, involving Muscle Group VII.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling, 
based on an initial determination.

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1967 to April 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1998 decision by the RO 
which, in part, denied an increased rating for the residuals 
of a shell fragment wound to the right forearm.  A personal 
hearing at the RO was held in August 1999.  A personal 
hearing before the undersigned member of the Board in 
Washington, D.C. was held in July 2002.  The Board undertook 
additional development of the appeal in September 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board undertook additional 
development of the issue on appeal in September 2002.  
However, in light of a recent decision by the United States 
Court of Appeals for the Federal Circuit, Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003), the Board finds that the appeal must be 
remanded to the RO for additional development and, if 
appropriate, the issuance of a supplemental statement of the 
case (SSOC).  

As part of the development undertaken by the Board, the 
veteran was afforded VA orthopedic and neurological 
examinations in February 2003.  The Board directed that the 
examiner was to review the entire claims file.  However, the 
claims file was not made available to the examiner for 
review.  Evaluation of a service-connected disorder requires 
a review of the veteran's entire medical history regarding 
that disorder.  38 C.F.R. §§ 4.1, 4.2 (2002).  See also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); and Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board attempted 
to correct this problem in May 2003, but the file was 
inadvertently sent to the wrong RO.  Accordingly, the claims 
file should be returned to the examiner who conducted the 
examinations in February 2003 for review.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  38 C.F.R. § 3.159 
(2002).  

In the instant case, the veteran has not been advised of 
VCAA, nor has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the September 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation.  Service connection for a 
hearing loss and tinnitus were denied.  A notice of 
disagreement received in October 1998.  In an attached 
document, it was clearly stated, "My client disagrees with 
all denials of benefits to which he (or she) may be 
entitled."  

A notice of disagreement consists of, "a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201 (2002).   

The Board construes the October 1998 statement as a notice of 
disagreement to all issues denied by the September 1998 
rating action.  The filing of a notice of disagreement puts a 
claim in appellate status and a Statement of the Case must 
issued to the veteran.  In such situations, the United States 
Court of Appeals for Veterans Claims has held that the Board 
should remand the matter to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The claims folder and a copy of this 
REMAND should be forwarded to the 
examiner who evaluated the veteran in 
February 2003.  The examiner should 
review the record and offer any 
additional comment or opinion, if 
appropriate, concerning his examination 
of the veteran's right forearm.  The 
addendum should indicate that the file 
was reviewed.  

3.  Regarding the issue certified for 
appeal, after the requested development 
has been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC for all evidence received since the 
SSOC issued in November 1999, and given 
the opportunity to respond thereto.

4.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issues of 
service connection for a bilateral 
hearing loss, service connection for 
tinnitus and an increased rating for 
PTSD, unless any of those matters are 
resolved by granting the benefits sought, 
or by the veteran's withdrawal of his 
Notice of Disagreement. See 38 C.F.R. § 
19.26 (2002); see also Manlincon, supra.  
If, and only if, a timely substantive 
appeal is received should that matter 
thereafter be returned to the Board for 
appellate review.  See 38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2002).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


